NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 42, 43, 46, 48, 49, 51, 53-56, 84 and 85 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Anderson et al. (U.S. Publication No. 2008/0156896) is relied upon as set forth in the Office Action filed on January 1st, 2022.
The instantly claimed invention is distinctly different from the closest prior art in that Anderson does not disclose the method of dispensing scents as set forth therein; in conjunction with the limitations of:
Dispensing a specific scented gas using a plurality of fluids including scent-generating liquids, solvents or oil-based fluids contained in the corresponding chambers, the dispensing the specific scented gas including:
Forming gas bubbles by providing air through the scent-generating liquids, solvents or oil-based fluids in a highly porous material structured to include at least one of nanoscale or microscale wire structures, nanoscale or microscale ribbon structures, nanoscale or microscale structures with nanopores or micropores, nanoscale or microscale particles, o nanoscale or microscale capsules;
Transporting the gas bubbles through a transporting channel of an array of nanoscale or microscale channels to induce microbubbles with increased overall surface area than that of the gas bubbles; and
Collecting the microbubbles from the array of nanoscale or microscale channels to generate the specific scented gas.
As such, independent claim 49, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799